DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Amendment filed on 05/04/2021 is acknowledged.  The amendment includes the submission of a terminal disclaimer and the amending of claims 1 and 5.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Duty of Disclosure
4.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
Koh (U.S. Patent 10,142,679).  This patent contains the same multi-matching fingerprinting subject matter as that of the instant application (it shares the same assignee).  Moreover, there is now (see below) a double patenting rejection via Koh against the current claims.  The corresponding US/foreign search reports (and cited prior art) should be disclosed by the applicants in an information disclosure statement.
Claim Objections
5.	The objections raised in the Office Action mailed on 02/24/2021 have been overcome by applicant’s amendment received on 05/04/2021.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
7.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
a data storage module configured to store a real-time video fingerprint database, a real-time audio fingerprint database, a video on demand (VoD) video fingerprint database, and a VoD audio fingerprint database for at least one broadcast service signal and a VoD service signal; and a content matching module configured to:  receive, from an external electronic device, a video fingerprint and an audio fingerprint of content corresponding to a content recognition request at the external electronic device; retrieve at least one of a video fingerprint or an audio fingerprint, which matches at least one of the obtained video fingerprint and audio fingerprint, based on a type of the content, from the real-time video fingerprint database and the real-time audio fingerprint database or the VoD video fingerprint database and the VoD audio fingerprint database stored in the data storage module; and provide, to the external electronic device, content information corresponding to the at least one of retrieved video fingerprint or audio fingerprint, wherein in the retrieving of the at least one of the video fingerprint or the audio fingerprint, which matches the at least one of the obtained video fingerprint and audio fingerprint, the content matching module is configured to:  retrieve a plurality of video fingerprints matching the obtained video fingerprint from the real-time video fingerprint database or the VoD video fingerprint database, retrieve an audio fingerprint matching the obtained audio fingerprint from among audio fingerprints included in the real-time audio fingerprint database or the VoD audio fingerprint database that correspond to the plurality of video fingerprints matching the obtained video fingerprint; or retrieve a plurality of audio fingerprints matching the obtained audio fingerprint from the real-time audio fingerprint database or the VoD audio fingerprint database, and retrieve a video fingerprint matching the obtained video fingerprint from among video fingerprints included in the real-time video fingerprint database or the VoD video fingerprint database that correspond to the plurality of audio fingerprints matching the obtained audio fingerprint” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Terminal Disclaimer
9.	The terminal disclaimer filed on 05/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,142,679 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
10.	The objections raised in the Office Action mailed on 02/24/2021 have been overcome by applicant’s submission of a Terminal Disclaimer on 05/04/2021.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
12.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear as to which video fingerprint database (real-time or VoD) and audio fingerprint database (real-time or VoD) in the limitation “wherein the retrieving of the at least one of the video fingerprint or the audio fingerprint, which matches the at least one of the obtained video fingerprint and audio fingerprint, comprises:  retrieving a plurality of video fingerprints matching the obtained video fingerprint from the video fingerprint database, and retrieving an audio fingerprint matching the obtained audio fingerprint from among audio fingerprints included in the audio fingerprint database that correspond to the plurality of video fingerprints matching the obtained video fingerprint; or retrieving a plurality of audio fingerprints matching the obtained audio fingerprint from the audio fingerprint database, and retrieving a video fingerprint matching the obtained video fingerprint from among video fingerprints included in the video fingerprint database that correspond to the plurality of audio fingerprints matching the obtained audio fingerprint” are referring to.
Allowable Subject Matter
13.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 5 is allowed.
	Specifically, although the prior art (See Yu) clearly teaches content recognition via the use of fingerprints against multiple databases (See Paragraph 76), Woodhead (See Paragraph 49), Borenstein (See Paragraph 37), and Bilobrov (See Column 3, lines 1-14) all teach different databases of live/dynamic media fingerprints and on-demand/static/DVR fingerprints, and Covell and Sharifi clearly teach multi-matching, the detailed claim language directed towards the audio and video fingerprint matching against a real-time video fingerprint database, real-time audio fingerprint database, VOD video fingerprint database, and VOD audio fingerprint database being based on a type of content (either broadcast or VOD) is not found in the prior art (Oztaskent matches on-demand against real-time), in conjunction with the rest of the limitations in the independent claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2012/0257116 issued to Hendrickson et al. on 11 October 2012.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
Neumeier et al. on 04 August 2016.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. PGPUB 2011/0078020 issued to LaJoie et al. on 31 March 2011.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. PGPUB 2014/0193027 issued to Scherf et al. on 10 July 2014.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. PGPUB 2014/0282670 issued to Sinha et al. on 18 September 2014.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. PGPUB 2013/0205321 issued to Sinha et al. on 08 August 2013.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. PGPUB 2016/0337701 issued to Khare et al. on 17 November 2016.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. Patent 8,953,836 issued to Postelnicu et al. on 10 February 2015.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
U.S. Patent 8,938,089 issued to Postelnicu et al. on 20 January 2015.  The subject matter disclosed therein is pertinent to that of claims 1 and 5 (e.g., methods to use audio/video fingerprints for content recognition).
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.



Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 11, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168